Eeade,-J.
The only point made for the prisoner at this bar, was, whether his Honor below ought to have removed the ease upon the affidavit filed.
The case of State v. Hill, et al., 72 N. C. R. 345, is an express authority that the matter of removal of causes is under the discretion of the Judge presiding. The naked removal, or refusal to remove, nothing more appearing, is not appeala-ble. We are not prepared to say that circumstances might not accompany a refusal to remove which might make it appeala-ble, — as if, for instance, the presiding J udge should refuse on account of a supposed want of power, and so there may be other instances; but here nothing appears to show that the decision was influenced by any thing but the legitimate discretion of his Honor.
There is no error in the record. Let this be certified together with this opinion, to the end that there may be judgment and execution according to law.
Pee CuexaM.
Judgment affirmed.